On January 27,2003, the defendant was sentenced Ten (10) years in the Montana State Prison with Five (5) years suspended.
On June 10, 2004, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Sandy Selvy. The state was represented by Dennis Paxinos.
The Defendant havingbeen duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that this sentence shall be modified to Ten (10) years in the Montana State Prison, with Eight (8) years suspended. The conditions of the sentence and credit for time served are as stated in the January 22, 2003 Judgment of the District Court.
Hon. Ted L. Mizner, District Court Judge.